       Case 4:09-cv-05796-CW Document 1324 Filed 09/03/20 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   LE-MAI D. LYONS
     Deputy Attorney General
 4   State Bar No. 285756
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3750
 6    Fax: (415) 703-5843
      E-mail: LeMai.Lyons@doj.ca.gov
 7   Attorneys for Defendants
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                              EUREKA DIVISION
11

12

13   TODD ASHKER, et al.,                                     4:09-cv-05796 CW (RMI)
14                                            Plaintiffs, STIPULATION AND [PROPOSED]
                                                          ORDER REGARDING THE BRIEFING
15                  v.                                    SCHEDULE FOR LOUIS J. AGUIRRE’S
                                                          MOTION TO INTERVENE TO MODIFY
16                                                        THE PROTECTIVE ORDER
     GOVERNOR OF THE STATE OF
17   CALIFORNIA, et al.,                               Hearing Date: September 23, 2020
                                                       Time:         2:30 p.m.
18                                         Defendants. Judge:        The Hon. Robert M. Illman
19
20         Defendants and proposed intervenor Louis J. Aguirre submit this stipulation and proposed

21   order regarding Aguirre’s pending motion to intervene to modify the protective order and obtain

22   production of deposition transcripts from the Ashker settled class action. (ECF No. 1317.) The

23   parties have met and conferred as ordered by the Court to try to reach an accommodation for

24   Aguirre’s discovery requests. (ECF No. 1318.)

25         The parties are discussing an agreement that should obviate the need for further briefing on

26   the issue, and have stipulated to the following proposed briefing schedule. The short extension of

27   time to the current briefing schedule will provide the parties time to finalize the terms of the

28
                                                          1
                 Stip. and [Prop.] Order Re Aguirre Intervention Motion Briefing Schedule (4:09-cv-05796 CW (RMI))
       Case 4:09-cv-05796-CW Document 1324 Filed 09/03/20 Page 2 of 2



 1   agreement, while preserving their respective rights to brief the intervention issue if the parties
 2   reach an impasse.
 3   BRIEFING SCHEDULE
                                                 Current Deadline          [Proposed] Amended Deadline
 4
      Defendants’ Opposition filing             September 2, 2020          September 9, 2020
 5    deadline:
      Aguirre’s Reply Brief filing              September 9, 2020          September 16, 2020
 6    deadline:
 7         If Defendants and Aguirre reach an agreement, Aguirre will file a notice withdrawing the
 8   pending intervention motion.
 9         IT IS SO STIPULATED.
10

11   Dated: September 2, 2020                                 XAVIER BECERRA
                                                              Attorney General of California
12
                                                              /s/ A. Hrvatin
13
                                                              ADRIANO HRVATIN
14                                                            Supervising Deputy Attorney General
                                                              Attorneys for Defendants
15
     Dated: September 2, 2020                                 JEFF DOMINIC PRICE, ESQ.
16
                                                              /s/ Jeff Price
17
                                                              JEFF DOMINIC PRICE
18                                                            Attorneys for Proposed Intervenor Aguirre
19
20          IT IS SO ORDERED.
21

22   Dated: September ___,
                       3 2019                                 __________________________________
                                                              Honorable Robert M. Illman
23                                                            Magistrate Judge
                                                              United States District Court
24

25

26
     SF2012204868
27   42332463.docx

28
                                                          2
                 Stip. and [Prop.] Order Re Aguirre Intervention Motion Briefing Schedule (4:09-cv-05796 CW (RMI))
